DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/29/2022 has been entered. Claim 16 is currently amended.  Claims 1-15, 17 and 23 have been cancelled.  Claim 24 is new.  Claims 16, 18-22, and 24 are pending.

Response to Arguments
Applicant's argument, filed on 7/29/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest lowering a viscosity of the raw colloidal silica by adding an alkaline solution to the raw colloidal silica in the amended claim 16.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 16, 18-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 16 is directed to a method for producing modified colloidal silica, comprising the recited steps of distilling off an organic solvent, lowering a viscosity of the raw colloidal silica by adding an alkaline solution to the raw colloidal silica, adding a mixture of a hydrophilic solvent and silane coupling agent having afunctional group chemically convertible to a sulfonic acid group to the raw colloidal silica, heating the raw colloidal silica, and converting the functional group to a sulfonic acid group.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Tomohisa et al (JP2013041992) in view of Yasuto et al (JP2010269985).  The previous office action made a 103 rejection because the prior art teaches a method for making an aqueous dispersion comprising colloidal silica, removing the organic solvent to obtain raw colloidal silica, lowering a viscosity of the raw colloidal silica by adding an organic solvent to the raw colloidal silica, adding a mixture of a hydrophilic solvent and silane coupling agent having afunctional group chemically convertible to a sulfonic acid group to the raw colloidal silica, heating the raw colloidal silica, and converting the functional group to a sulfonic acid group.  This reads on the previous claim limitation of “lowering a viscosity of the raw colloidal silica by adding an alkaline solution or an organic solvent to the raw colloidal silica”.
However, the amended claim 16 removes the option of lowering a viscosity by adding organic solvent, and limits the lowering a viscosity by adding an alkaline solution only.  The prior art does not teach or suggest this limitation.  Therefore, the 103 rejection is moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 18-22, and 24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767